Citation Nr: 9925232	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-01 774A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post inferior myocardial infarction due to 
tobacco use during service and/or due to nicotine dependence 
acquired during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active duty service from April 1960 to 
February 1981.  He contends that he has current disability 
from coronary artery disease and residuals of an acute 
myocardial infarction as a result of his in-service use of 
tobacco and/or his subsequent use of tobacco as a result of 
becoming nicotine dependent during his active military 
service.  He has submitted a statement dated in February 1998 
from an Army physician which indicates that a possible cause 
of his coronary artery disease was his significant history of 
long-term tobacco use.  The physician did not offer a 
definition of nicotine dependence, nor an opinion about the 
time of onset of such dependence in the veteran's case.  

In more recent statements, the veteran has acknowledged that 
he smoked cigarettes prior to his entry into service but he 
has indicated that his tobacco use at that time was minimal.  
He has asserted in recent statements that he became nicotine 
dependent and smoked heavily after his entry into active duty 
service.  He stated that he continued to smoke heavily until 
1992, when he quit after having a heart attack.  However, 
during a VA examination soon after his separation from 
service, he gave a history of smoking two packs of cigarettes 
per day for 26 years, or approximately since 1955.  Thus, the 
veteran has admitted that during the five years prior to 
entering active duty service, he smoked two packs of 
cigarettes per day.  If the veteran became nicotine dependent 
before his active military service, the secondary disability 
resulting from such dependence cannot be service connected.

If a veteran acquired nicotine dependence during service and 
if nicotine dependence is considered to be a proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran, then service connection for the 
resulting death or disability can be established on a 
secondary basis.  See VAOPGCPREC 19-97 (O.G.C. Prec. 19-97).

The Board is of the opinion that additional DepArtment of 
Veteans Affairs (VA) examinations are required to resolve the 
medical questions pertinent to this claim.  Pursuant to this 
remand, the RO will be scheduling VA examinations.  The 
veteran is hereby notified that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
cardiology examination to determine if 
his current disability from 
atherosclerotic heart disease is 
proximately due to or the result of his 
smoking of tobacco either during or after 
his active military service.  The 
examiner should express an opinion 
whether it is as likely as not that the 
veteran's disability from coronary artery 
disease, status post myocardial 
infarction, resulted from his smoking 
tobacco.  If so, the examiner should 
express a further opinion whether it is 
as likely as not that the veteran's heart 
disease resulted from his smoking tobacco 
during his active service as opposed to 
his smoking tobacco after his separation 
from service.  Alternatively, the 
examiner should express an opinion 
whether it is as likely as not that the 
veteran's heart disease resulted from his 
smoking of tobacco both during and after 
his service.  The claims folder should be 
reviewed by the examiner.

2.  The veteran should be afforded a VA 
neuropsychiatric examination to determine 
whether he met the diagnostic criteria 
for nicotine dependence and, if so, the 
date of onset of his nicotine dependence.  
The examiner should express an opinion 
whether it is as likely as not that the 
veteran became nicotine dependent during 
his active military service, and whether 
is it more likely that the onset of such 
dependence was before or after such 
service.  The claims folder should be 
reviewed by the examiner.

3.  The RO should re-adjudicate the claim 
for service connection for nicotine 
dependence, and re-adjudicate the claim 
of service connection for coronary artery 
disease as secondary to nicotine 
dependence acquired during active 
military service. 

4.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

